DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger (US 4,161,096) or Lalonde (US 4,292,791).
Regarding claim 1, Biberger discloses a lawnmower blade assembly (1) having four blades (4) each being oriented at right angles with each other for enhancing efficiency of a lawnmower, said assembly comprising:
a plurality of blades (4), each of said blades intersecting each other at a central point having said plurality of blades radiating outwardly from said central point, said central point being mountable to an output shaft (2) of a lawnmower wherein said plurality of blades (4) is configured to be rotated by the output shaft (2), each of said plurality of blades having a cutting edge (5) that faces the rotational direction of the output shaft (2) wherein each of said blades (4) is configured to cut grass when the output shaft (2) rotates, said plurality of blades (4) being evenly spaced apart from each other around said central point (not numbered) thereby facilitating said plurality of blades to produce centripetal force that is balanced with respect to said central point wherein said plurality of blades (4) is configured to enhance smoothness of the rotation of the output shaft.
Regarding claim 2, wherein each of said blades (4) has a distal end with respect to said central point, each of said blades having a front edge (not numbered) that faces the rotational direction of the output shaft; see figure 2.
Regarding claim 3, wherein said cutting edge (5) being positioned on said front edge of a respective one of said blades, said cutting edge (5) extending from said distal end of said respective blade toward said central point (shaft 2).
Regarding claim 4, wherein said plurality of blades (4) is oriented at a right angle with respect to each other.
Regarding claim 5, Biberger discloses a lawnmower blade assembly (1) having four blades (4) each being oriented at right angles with each other for enhancing efficiency of a lawnmower, said assembly comprising:
a plurality of blades (4), each of said blades intersecting each other at a central point (around shaft 2) having said plurality of blades radiating outwardly from said central point, said central point being mountable to an output shaft (2) of a lawnmower wherein said plurality of blades (4) is configured to be rotated by the output shaft (2), each of said plurality of blades having a cutting edge (5) that faces the rotational direction of the output shaft wherein each of said blades is configured to cut grass when the output shaft (2) rotates, said plurality of blades being evenly spaced apart from each other around said central point thereby facilitating said plurality of blades to produce centripetal force that is balanced with respect to said central point wherein said plurality of blades (4) is configured to enhance smoothness of the rotation of the output shaft (2), each of said blades having a distal end with respect to said central point, each of said blades having a front edge that faces the rotational direction (see figure 2) of the output shaft, said cutting edge (5) being positioned on said front edge of a respective one of said blades, said cutting edge (5) extending from said distal end of said respective blade toward said central point, said plurality of blades (4) being oriented at a right angle with respect to each other.
Regarding claim 6, Biberger discloses a lawnmower blade system (1) having four blades (4) each being oriented at right angles with each other for enhancing efficiency of a lawnmower, said system comprising:
a lawnmower having an output shaft (2); and a plurality of blades (4), each of said blades intersecting each other at a central point having said plurality of blades radiating outwardly from said central point, said central point (around the output shaft) being mountable to said output shaft (2) of said lawnmower such that said plurality of blades (4) is rotated by said output shaft (2), each of said plurality of blades having a cutting edge (5) that faces the rotational direction of said output shaft wherein each of said blades is configured to cut grass when said output shaft rotates, said plurality of blades (4)  being evenly spaced apart from each other around said central point thereby facilitating said plurality of blades to produce centripetal force that is balanced with respect to said central point for enhancing smoothness of the rotation of said output shaft (2), each of said blades having a distal end with respect to said central point, each of said blades having a front edge that faces the rotational direction (see figure 2) of the output shaft, said cutting edge (5) being positioned on said front edge of a respective one of said blades, said cutting edge (5) extending from said distal end of said respective blade toward said central point, said plurality of blades being oriented at a right angle with respect to each other.
Regarding the application of Lalonde, it discloses a lawnmower blade assembly having four blades (8, 9) each being oriented at right angles with each other for enhancing efficiency of a lawnmower, said assembly comprising:
a plurality of blades (8, 9), each of said blades intersecting each other at a central point (around the shaft 4) having said plurality of blades radiating outwardly from said central point, said central point being mountable to an output shaft (4) of a lawnmower wherein said plurality of blades (8, 9) is configured to be rotated by the output shaft (4), each of said plurality of blades having a cutting edge (13) that faces the rotational direction of the output shaft (4) wherein each of said blades (8, 9) is configured to cut grass when the output shaft (4) rotates, said plurality of blades (8, 9) being evenly spaced apart from each other around said central point thereby facilitating said plurality of blades to produce centripetal force that is balanced with respect to said central point wherein said plurality of blades (8, 9) is configured to enhance smoothness of the rotation of the output shaft; see figures 1-3 for additional details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose lawn mowers having multiple blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747